Citation Nr: 1749304	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-05 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge from service acts as a bar to Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Tod M. Leaven, Attorney


WITNESS AT HEARING ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The appellant had active service in the United States Marine Corps from March 1974 to June 1977.  He was discharged under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision from VA's Regional Office (RO) in Columbia, South Carolina.  The October 2012 administrative decision determined that the appellant's discharge was dishonorable for VA purposes.

The Board notes that the appellant was previously represented by the South Carolina Office of Veterans Affairs.  In February 2016, he changed his representation to attorney Tod M. Leaven.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue on appeal must be remanded for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and to ensure that the appellant is afforded every consideration.

In this case, the appellant's military personnel records and DD 214 show that he had several periods of being AWOL, including from August 20, 1976 to August 23, 1976; October 14, 1976 to October 15, 1976; November 16, 1976 to November 17, 1976; November 25, 1976 to December 2, 1976; December 6, 1976 to April 12, 1977; and May 2, 1977 to May 4, 1977.  The total time lost was 151 days.  The military personnel records reflect that his discharge was based on his period of being AWOL from December 6, 1976 to April 12, 1977.

There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).  One of the regulatory bars listed in 38 C.F.R. § 3.12(d) is willful and persistent misconduct.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

Willful and persistent conduct excludes a discharge because of a "minor" offense if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d).  However, an offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance . . . [does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (quoting Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994)).  An extended period of being AWOL has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct).

Before determining whether the character of the appellant's discharge is a bar to VA compensation benefits, a VA opinion is warranted to evaluate whether the appellant was insane, as defined under VA law, at the time he committed the offense leading up to his other than honorable discharge.  See 38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2017); see also Zang v. Brown, 8 Vet. App. 246 (1995).  If so, then a finding that the appellant's service was dishonorable will not be bar to VA benefits.  38 C.F.R. § 3.12(b).

For VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, (1) exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a).

The evidence raises the issue of whether the appellant was insane when he committed the acts leading to his other than honorable discharge.  Specifically, the appellant submitted a January 2017 evaluation from S.G., MSW, LISW-CPS, that noted a diagnosis of posttraumatic stress disorder (PTSD) and stated that the appellant was emotionally unstable when he went AWOL.  The appellant also contends that he incurred a traumatic brain injury (TBI) as a result of an in-service motor vehicle accident in Panama.  See August 2017 Board Hearing Transcript, page 7.  However, no service treatment records (STRs) have been associated with the claims file.  The Board finds that there is insufficient medical evidence of record to determine whether the appellant was insane at the time he went AWOL, and the Board is unable to independently make such a medical determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, a medical opinion should be obtained upon remand.  In light of the appellant's contentions that he experienced psychiatric symptoms and a TBI during service, the AOJ should also attempt to obtain the appellant's STRs.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided psychiatric treatment or treatment related to his claimed TBI.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should contact the appropriate records custodian and request the appellant's complete service treatment records.  All attempts to obtain these records must be documented in the claims file.  The appellant and his representative must be notified of any inability to obtain the requested documents.

3.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner to determine whether the appellant was insane at the time he committed the offense leading up to his other than honorable discharge.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's military personnel records, service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The appellant is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant was insane at the time he committed the offense leading up to his other than honorable discharge.

The examiner should note that the appellant had several periods of being AWOL during service, including from August 20, 1976 to August 23, 1976; October 14, 1976 to October 15, 1976; November 16, 1976 to November 17, 1976; November 25, 1976 to December 2, 1976; December 6, 1976 to April 12, 1977; and May 2, 1977 to May 4, 1977.  The total time lost was 151 days.  He received an other than honorable discharge in June 1977 that was based on his period of being AWOL from December 6, 1976 to April 12, 1977.

The examiner is also advised that for VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, (1) exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

Regardless of the conclusion reached, the examiner should address the following:  (1) the appellant's contention that he experienced a TBI as a result of an in-service motor vehicle accident in Panama; (2) the appellant's report that he experienced psychiatric symptoms during service, including depression and panic attacks; and (3) the January 2017 evaluation from S.G., including her statement that the appellant was emotionally unstable after witnessing a May 1976 helicopter crash, and he tried to cope by avoiding people associated with the traumatic event by going AWOL.

4.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




